      Case 1:15-cr-00536-PGG Document 1184 Filed 08/05/21 Page 1 of 2




                                                                                    Avi Weitzman
                                                                                    Direct: +1 212.351.2465
                                                                                    Fax: +1 212.351.5265
                                                                                    AWeitzman@gibsondunn.com




August 5, 2021


VIA ECF & FACSIMILE

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

Re:    United States v. Kaleil Isaza Tuzman, S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

I respectfully and regrettably write to request a brief adjournment of Kaleil D. Isaza
Tuzman’s sentencing, currently scheduled for August 20, 2021 at 2:00 pm.

My client and I were prepared to proceed with his sentencing on July 30, as previously
scheduled by the Court, and numerous family members and friends of Mr. Isaza Tuzman had
flown in for the sentencing on that date from around the country, as well as from Israel and
Colombia. When Your Honor ordered on July 29 that my client’s sentencing be adjourned
due to the forfeiture dispute, we immediately began to work with the government on a
negotiated resolution, and we expect to submit the forfeiture order on consent for Your
Honor’s consideration this week.

The reason for the requested adjournment is due to a previously scheduled out-of-town
vacation with my family in late August through Labor Day, including on August 20. If
equally convenient for the Court, I respectfully request an adjournment of the sentencing
until after Labor Day, when I return to New York City. I have hesitated to submit this
request given the challenges of scheduling this sentencing, and am only doing so now after
consulting with my family, as well as my client and the government, neither of whom object
to this request. That said, I will adjust my vacation schedule and return to New York City if
Your Honor prefers to proceed on August 20.
      Case 1:15-cr-00536-PGG Document 1184 Filed 08/05/21 Page 2 of 2




August 5, 2021
Page 2



Should Your Honor grant this adjournment request, there are a number of days in September
that are Jewish holidays on which I respectfully request that the Court not schedule
sentencing: September 7-8 (Rosh Hashanah), September 16 (Yom Kippur), September 21-
22 (Sukkot), and September 28-29 (Shemini Atzeret and Simchat Torah).

Respectfully submitted,




Avi Weitzman

cc.    All Counsel of Record (via ECF)
